Digitally signed by
                                                                      Reporter of Decisions
                       Illinois Official Reports                      Reason: I attest to the
                                                                      accuracy and integrity
                                                                      of this document
                              Appellate Court                         Date: 2017.04.19
                                                                      14:41:37 -05'00'




                   Lynn v. Brown, 2017 IL App (3d) 160070



Appellate Court   ERIN LYNN, Petitioner-Appellee,          v.   ADRIAN     BROWN,
Caption           Respondent-Appellant.



District & No.    Third District
                  Docket No. 3-16-0070



Filed             January 12, 2017



Decision Under    Appeal from the Circuit Court of Peoria County, No. 16-OP-48; the
Review            Hon. Suzanne Patton, Judge, presiding.



Judgment          Affirmed.



Counsel on        Adrian Brown, of Peoria, appellant pro se.
Appeal
                  Erin Lynn, of Peoria, appellee pro se.



Panel             JUSTICE CARTER delivered the judgment of the court, with opinion.
                  Justice Schmidt specially concurred, with opinion.
                  Justice McDade dissented, with opinion.
                                              OPINION

¶1       Respondent, Adrian Brown, appeals from the trial court’s entry of a plenary order of
     protection. Brown argues the court erred in entering the plenary order of protection because he
     was not allowed to present evidence at the hearing that led to the order. We affirm.

¶2                                               FACTS
¶3       On January 15, 2016, petitioner, Erin Lynn, filed a petition for an order of protection
     against respondent. The petition alleged that Lynn and Brown had a dating relationship and a
     child together. In the description of the incident that led to the petition, Lynn stated that Brown
     had sent aggressive and threatening text messages for approximately one week. Eventually,
     Lynn allowed Brown to have visitation with the parties’ child provided that Brown ceased the
     aggressive behavior. When Brown arrived to retrieve the child, he and Lynn argued. The
     argument escalated and Brown forced Lynn to the ground. While Brown held Lynn in a choke
     hold, Brown instructed his friend to take the child to his vehicle. Lynn also alleged that Brown
     was abusive and she had ended her three-year relationship with Brown to protect the parties’
     child. Following the filing of the petition, the court entered an emergency order of protection
     against Brown.
¶4       On February 1, 2016, the court entered a plenary order of protection. In the written order,
     the court made the following findings: venue was proper; Brown had abused Lynn and/or the
     child; the conduct or actions of Brown, unless prohibited, will likely cause irreparable harm or
     continued abuse; and it was necessary to grant the requested relief to protect Lynn. The plenary
     order prohibited Brown from further acts or threats of abuse against Lynn and the child and
     ordered Brown to stay at least 300 feet away from Lynn and the child. The plenary order of
     protection was ordered to remain in effect until January 31, 2018. The order also documented
     that Lynn and Brown appeared in court at the time the order was entered. On the same date, the
     parties were ordered to participate in mediation to resolve visitation, scheduling, transportation
     and location issues. The mediation review was ordered for February 17, 2016.
¶5       On February 17, 2016, after the filing of the February 3, 2016, notice of appeal, the parties
     entered an agreed order for visitation. The order provided for three visitations per week and
     included overnight stays. The order stated that Frank Carrillo would transport the child for
     parenting time, and the parties agreed to communicate through Carrillo. The parties also
     agreed to share parenting time on major holidays. The visitation agreement and order of
     February 17, 2016, stated that it was “made a part of the plenary order of protection” entered
     February 1, 2016.

¶6                                           ANALYSIS
¶7       Brown argues the court erred in entering the plenary order of protection because he was not
     allowed to present evidence that established that he was not the aggressor in the January 2016
     incident. Brown also expresses concern that the plenary order of protection will prevent him
     from having a relationship with the parties’ child. Lynn has not filed a brief, however, we elect
     to decide the merits of the appeal because the record is simple and the claimed errors can easily
     be decided without the aid of an appellee’s brief. First Capitol Mortgage Corp. v. Talandis
     Construction Corp., 63 Ill. 2d 128, 133 (1976).


                                                  -2-
¶8         We review the trial court’s issuance of a plenary order of protection for an abuse of
       discretion. Lutz v. Lutz, 313 Ill. App. 3d 286, 289 (2000). A trial court abuses its discretion only
       where no reasonable person would take the view adopted by the court. Id.
¶9         Initially, we note that our review of the record is limited as Brown did not file a transcript
       of the order of protection hearing and the common law record does not include the docket
       entries, which would summarize the in-court proceedings. Therefore, we resolve any doubts
       arising from the incompleteness of the record against Brown, and we presume that the order
       entered by the trial court conformed to the law and had a sufficient factual basis. People v.
       Carter, 2015 IL 117709, ¶ 19; Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984).
¶ 10       The allegations in the petition established that Lynn and Brown had a contentious
       relationship that culminated in a January 2016 incident of domestic violence. The court
       appeared to base its initial decision to enter the emergency order of protection on these
       allegations. Because we do not have a report of the proceedings, we must presume that the
       court’s subsequent plenary order of protection conformed to the law and had a sufficient
       factual basis. Carter, 2015 IL 117709, ¶ 19; Foutch, 99 Ill. 2d at 391-92. Finally, we note that
       Brown’s concern that the order of protection will prohibit him from seeing his child is
       addressed by the parties’ agreed visitation order that allows Brown three opportunities for
       visitation per week, including overnight stays and additional time on holidays.

¶ 11                                        CONCLUSION
¶ 12      For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 13      Affirmed.

¶ 14       JUSTICE SCHMIDT, specially concurring.
¶ 15       Appellant has the burden to prove that the trial court erred. TSP-Hope, Inc. v. Home
       Innovators of Illinois, LLC, 382 Ill. App. 3d 1171, 1173 (2008) (“Defendant’s failure to file a
       brief does not require automatic reversal, and plaintiff continues to bear the burden of
       establishing error.”). He has failed to do so. Without a transcript of the hearing or a bystander’s
       report, we have no idea whether the trial court erred. In light of appellant’s brief, it is no
       surprise that appellee filed no brief. With or without an appellee’s brief, appellant clearly failed
       to meet his burden. By affirming, we are not saying we believe the trial court did everything
       exactly right (it may or may not have). We are saying that appellant failed to establish any
       reversible error. Contrary to the dissent, I find nothing unusual about that.

¶ 16        JUSTICE McDADE, dissenting.
¶ 17        I respectfully dissent from the majority’s analysis and conclusion. I find that the combined
       omission of the appellee’s brief and insufficiency in the record necessarily renders this case
       undecidable. Therefore, I would dismiss the appeal.
¶ 18        The analysis of a case on appeal is founded on the premise that the proceedings are
       inherently adversarial and require the participation of two parties with opposing viewpoints.
       Illinois Supreme Court Rule 341 (eff. Jan. 1, 2016) provides the requirements for the filing of
       an appellant’s brief, appellee’s brief, and reply brief. Inherent within Rule 341 is the
       presumption that both parties shall file briefs that, respectively, raise an issue with the lower

                                                    -3-
       court’s ruling and advocate for the correctness of the ruling. Where the appellee elects not to
       file a brief, the temptation arises to construe the appellee’s omission as a waiver of the counter
       argument and reverse the trial court’s judgment. See Country Mutual Casualty Co. v.
       Van Duzen, 351 Ill. App. 112, 116-17 (1953) (even though appellee did not fulfill their duty to
       either file a brief that raised a meritorious defense or confess error, the court was still required
       to consider the merits of the case). Such a pro forma reversal would clearly be inappropriate as
       it permits the judgment of the trial court to be set aside without some consideration of the
       merits of the appeal. Talandis, 63 Ill. 2d at 131. In response to this situation, the supreme court
       crafted a narrow exception that allows a court of review to consider a single-briefed
       proceeding without assuming an advocatory role. See id. Where an appellee does not file a
       brief, a court of review may decide the case on the merits “if the record is simple and the
       claimed errors are such that the court can easily decide them without the aid of an appellee’s
       brief.” Id. However, the supreme court has warned “[w]e do not feel that a court of review
       should be compelled to serve as an advocate for the appellee or that it should be required to
       search the record for the purpose of sustaining the judgment of the trial court.” Id.
¶ 19        The resolution of the present case turns on the applicability of the Talandis exception. I
       find that Brown’s pro se claims of error are unclear and the record cannot be characterized as
       “simple,” and therefore, the exception does not apply. In this general situation, I believe the
       only viable option is to dismiss the appeal.
¶ 20        Brown generally argues that the court erred when it entered the plenary order of protection
       because he was not allowed to present evidence in support of his case. However, Brown does
       not cite to anything in the record which supports his position. Likely, Brown’s lack of support
       is the result of his failure to file the report of proceedings for the hearings that led to the entry of
       the plenary order of protection. When faced with this omission, the majority turns to the
       familiar presumption that, given an insufficiency in the record, the court of review presumes
       the lower court acted correctly. Supra ¶ 10. I find that, given the particulars of this case, this
       presupposition is inapplicable. Without an appellee’s brief, the application of this presumption
       impermissibly thrusts this court into the role of an advocate for Lynn as we are forced to
       “search the record,” or as in this case, omission in the record, for a reason to affirm the
       judgment. See id. Moreover, the Talandis exception is premised on the presumption that the
       record is simple and the claims of error are such that they may be readily decided without the
       aid of an appellee’s brief. Neither of these prerequisites is satisfied in this case. The record is
       complicated by the omitted transcripts, and Brown’s claims of error are unclear. Given these
       issues, I find that Talandis does not provide grounds for us to affirm the judgment of the trial
       court. Rather, this appeal is “incomplete” in that it lacks an appellee’s brief and adequate
       record. See Ill. S. Ct. R. 321 (eff. Feb. 1, 1994); R. 341 (eff. Jan. 1, 2016). Therefore, I find that
       we are without grounds to enter a ruling on the merits and dismissal of the appeal is the
       appropriate resolution.




                                                      -4-